                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ZACHARIAS BRYAN COOK,                           §
                                                §
                  Plaintiff,                    §                SA-19-CV-00784-JKP
                                                §
vs.                                             §
                                                §
GEICO MARINE INSURANCE                          §
COMPANY,                                        §
                                                §
                  Defendant.                    §
                                                §
                                                §


                                            ORDER

       Before the Court in the above-styled cause of action is Defendant’s Unopposed Motion

for Separate Trials [#14]. By its motion, Defendants asks the Court to order separate trials of

Plaintiff’s contractual and extracontractual claims pursuant to Rule 42(b) of the Federal Rules of

Civil Procedure. The Court will grant the motion.

       Rule 42(b) provides that “[f]or convenience, to avoid prejudice, or to expedite and

economize, the court may order a separate trial of one or more separate issues, claims,

crossclaims, counterclaims, or third-party claims.” Fed. R. Civ. P. 42(b). This suit arises out of

an insurance claim Plaintiff submitted to Defendant for alleged damage to his vessel during a

fishing trip in Corpus Christi Bay on May 12, 2018. Defendant denied the claim as not covered

under the marine insurance policy it issued Plaintiff. Plaintiff filed suit, alleging breach of

contract, breach of the duty of good faith and fair dealing, and violations of the Texas Insurance

Code and the Texas Deceptive Trade Practices Act. The parties agree that the breach of contract

claim concerns predicate issues of coverage that should be tried prior to trial of the

extracontractual claims. The Court will grant the motion to streamline this case and avoid any

                                                1
possible prejudice to Defendant based on the introduction of evidence regarding Defendant’s

alleged bad faith before determining the issue of coverage.     The scheduled initial pretrial

conference on September 12, 2019 will address the scheduling order for the first phase of this

case.

        IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion for Separate

Trials [#14] is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s breach of contract claim will be tried first

and prior to his extracontractual claims in accordance with Rule 42(b) of the Federal Rules of

Civil Procedure.

        SIGNED this 4th day of September, 2019.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                              2
